Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Feb. 28, 2022 has been entered. Claims 1-3, 5, 8-9 and 16-18 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stolyarov et al. (US 2016/0276056), in view of Fujikawa et al. (US 2017/0081579), further in view of Dudek (US 2008/0051515).
Regarding claims 1, 3, 5, Stolyarov discloses that, a method of preparing an article or filament having a composite material (ABSTRACT), the method comprising:
(a)	forming a composition ([0002], lines 1-4) comprising a solvent (by improved dispersibility of graphene oxide in water and many organic solvent (related to claim 5) ([0131], lines 19-21)), an polymer (ABSTRACT) and a filler material (graphene nanoparticles (ABSTRACT)) wherein at least the polymer is dissolved in the solvent to form a solution thereof; and
	wherein the filler material is selected from one of metallic particles ([0154]); and  
(b)	removing the solvent to form the composite material ([0145], lines 7-10); and
(c)	forming/depositing the article or filament in a 3-D printing process, wherein the 3-D printing process deposits the filament (composite material including polymer and graphene) onto a platform from a print head, wherein the print head is configured to move in an x-direction and a y-direction relative to the platform ([0177], [0178], [0179]).
 	However, Stolyarov does not explicitly disclose that the composition material has a porosity in the range of 5% to 30%. In the same field of endeavor, thermally conductive polymer, Fujikawa discloses that, in Table 5 (page 17) in the disclosure of Fujikawa, for Examples 1 and 9, porosities of B-stage sheets are 5.38% and 7.48% under a pressing pressure of 6MPa, respectively. 5.38% and 7.48% are in the claimed range of 5% to 30%. It is noticed that the pressing pressure of 6MPa is very higher than atmosphere pressure and for one of ordinary skilled in the art, it is believed that the porosities of these B-stage sheets will increase if the testing is conducted under atmosphere pressure.
Stolyarov teaches the basic claimed method, including up to about 30% or 50 wt% filler (paragraphs [0132], [0138]) and using polyethylene as the polymer ([0058]). However, Stolyarov does not explicitly disclose the filler material is present in an amount of greater than 80 wt% or greater than 90 wt%. Fujikawa discloses that, the concentration of the inorganic particles of this embodiment in a thermal conductive molded article becomes, for example, from 9 to 98 mass % ([0142]).
In the combination, the amount of fillers is used in the manner disclosed by Fujikawa in the method of Stoylarov.  In Stoylarov the polymer, solvent, and filler are combined, the solvent is removed and the material is subsequently used in a fused deposition or 3D printing process (paragraphs [0145], [0177]-[0179]). The combination does not suggest pressing the material like the specifics exemplified by Fujikawa.  In the combination, the composite material is what remains at the end of paragraph [0145] of Stoylarov and this material, as is, is ready to be subsequently melted and used in a 3D printing process.
At the end of paragraph [0145] in the teachings of Stoylarov, Stoylarov suggests a composite material that includes the same claimed and disclosed materials, in the same claimed amounts, and that was produced by the same claimed and disclosed method. As such, one of ordinary skilled in the art has enough to reasonably conclude, when compared to their Examples 1-3 and Table 1, for example, that we would have the same claimed physical properties (e.g. porosity; the composite material has a porosity in the range of 5% to 30%).
Furthermore, the porosities (for example in Table 5 of Fujikawa, Example 1 has a porosity of 5.38 and Example 9 has a porosity of 7.48 under 6 MPa (pressing)) that are achieved by pressing the compositions of Fujikawa would meet the required porosity without pressing at all (which is what have in the combination – no pressing at all at the end of removing the solvent).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stolyarov to incorporate the teachings of Fujikawa to have that the composition material has a porosity in the range of 5% to 30% and the filler material is present in an amount of greater than 80 wt% or greater than 90 wt%. The combination suggests using the amounts of fillers as suggested by Fujikawa in the method of Stoylarov to improve the thermal conductivity of the composition of Stoylarov in a manner that still facilitates polymer fluidity. Doing so would be possible to exhibit excellent thermal conductivity of the polymer composition, as recognized by Fujikawa ([0143]).
However, Stolyarov does not disclose the solvent is decalin or paraffin oil and does not explicitly disclose that polymer is ultrahigh molecular weight polyethylene.
 In the same field of endeavor, ultra high molecular weight polyethylene articles, Dudek discloses that, the solvent includes decalin ([0005], lines 1-6 (also see col. 1, lines 65-68 in the teachings of Takeshi (US 5,079.287) or oils or waxes (equivalence to paraffin oil ([0022], lines 1-2))).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stolyarov to incorporate the teachings of Dudek to have decalin or paraffin oil in the composition as a substitutable solvent. Doing so would be possible to improve the mixing of the polymer composition.
	Dudek discloses that, typically, the thermoplastic component is present in a weight ration to the ultra-high molecular weight polyethylene at about 1:50 (2%) to about 1:4 (25%) ([0031]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stolyarov to incorporate the teachings of Dudek to have ultrahigh molecular weight polyethylene in thermally conductive compositions. Doing so would be possible to exhibit excellent abrasion resistance of the molded products, as recognized by Dudek ([0023]).
	Regarding claim 2, Stolyarov discloses that, in the method, in (a), the filler material is present in the form of a suspension (Embodiments of the method of the present invention for preparing an article comprising a solid polymer having nanoplatelet graphene-like material substantially uniformly dispersed therein ([0138], lines 1-4); It is understandable that the dispersion (or suspension) of fillers in the composition material should be uniform otherwise the product will be a failure).
	Regarding claims 8 and 9, Stolyarov does not disclose ultrahigh molecular weight polymer. Dudek discloses that, typically, the thermoplastic rubber is present in a weight ration to the ultra-high molecular weight polyethylene at about 1:50 (2%) to about 1:4 (25%) ([0031]). Thus, Dudek disclose that, in the method via substituting polymer with ultrahigh molecular weight polyethylene in thermally conductive compositions, the ultrahigh molecular weight polyethylene is present in an amount of less than 40 wt% for example up to 39 wt% and at least 2 wt% or at least 5 wt%. Dudek discloses that, in the method the composition consists of the filler material and the solution of ultrahigh molecular weight polymer (related to claim 9). In other words, Dudek may exclude other agents in the composition if necessary.
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stolyarov to incorporate the teachings of Dudek to have ultrahigh molecular weight polyethylene in thermally conductive compositions. Doing so would be possible to exhibit excellent abrasion resistance of the molded products, as recognized by Dudek ([0023]).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stolyarov et al., Fujikawa et al., Dudek, and Buller (US 2017/0304894) as applied to claim 1 above, further in view of Schumacher et al. (US 8,827,684) .
Regarding claims 16-17, the combination does not explicitly disclose that a 3D printing process having a heated print head to deposit the filament to form a 3D object wherein the solvent is heated to greater than about 150 ˚C.
In the same field of endeavor, 3d printer with multiple filaments, Schumacher discloses that, as illustrated in Figs. 1-4, a fixed fused filament fabrication printhead unit 120 (related to claim 16) has a fixture 122 composed of two identical rectangular plates arranged in mirror image relation (col. 4, lines 1-3). The heater block 149, as shown in Fig. 4 (in detail with exploded view), has portions forming groove 150 which surrounds a plurality of openings 152 leading to nozzle openings 154, shown in Fig. 2, which leads to the print tips 34. The filaments 61 are melted within the openings 152 by the heater block 149 which is heated by an electric ceramic heating element 156 as shown in Fig. 4 (col. 4, lines 57-62). If the filament is plastic any functional material can be used e.g. ABS, … (col. 7, lines 9-10). The melting point of ABS is about 200 ˚C. Thus, Schumacher discloses that, in the method the solvent (in the composition) is heated to greater than about 150 ˚C (for example, due to the melting requirement of ABS in the composition) (related to claim 17).  
Thus, Schumacher discloses that, forming the article in a 3D printing process, wherein the fused deposition modeling process or the 3D printing process deposits the filament onto a platform (not shown) from a print head, wherein the print head is configured to move in an x-direction and a y-direction relative to the platform.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Schumacher to have the 3D printer to deposit the thermally conductive composition. Doing so would be possible to impart a quick prototype of the 3D objects with low cost.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stolyarov et al. (US 2016/0276056), Fujikawa et al. (US 2017/0081579), Dudek (US 2008/0051515), and Buller (US 2017/0304894) as applied to claim 1 above, alone or further in view of Rothfuss (US 2016/0012935).
Regarding claim 18, the combination suggests amounts of 90% by weight (up to 98%) filler and the combination suggests performing the same claimed and disclosed process steps on the same claimed and disclosed materials. As a result, the evidence of record suggests we would necessarily have the same claimed effects and physical properties (i.e. greater than 30% by volume).
 Further, in the same field of endeavor, feedstocks for additive manufacturing, Rothfuss discloses that, suitable volume fractions of material will vary. …. A good general range is between 50 vol % and 95 vol % matrix material in the mixture ([0038]). Thus, Rothfuss discloses that the filler material (including barbed structures ([0022]) and additives ([0015])) is present in the composite material in an amount of greater than 30 % by volume.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Rothfuss to have that the filler material is present in the composite material in an amount of greater than 30 % by volume. Doing so would be possible to improve mechanical properties of the printed articles, as recognized by Rothfuss ([0001]).
Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered.
In response to applicant’s arguments (as amended) that Fujikawa teaches away “the composition material having a porosity in the range of 5% to 30%”, it is not persuasive.
Stolyarov teaches the basic claimed method, including up to about 30% or 50 wt% filler (paragraphs [0132], [0138]) and using polyethylene as the polymer ([0058]). However, Stolyarov does not explicitly disclose the filler material is present in an amount of greater than 80 wt% or greater than 90 wt%. Fujikawa discloses that, the concentration of the inorganic particles of this embodiment in a thermal conductive molded article becomes, for example, from 9 to 98 mass % ([0142]).
In the combination, the amount of fillers is used in the manner disclosed by Fujikawa in the method of Stoylarov.  In Stoylarov the polymer, solvent, and filler are combined, the solvent is removed and the material is subsequently used in a fused deposition or 3D printing process (paragraphs [0145], [0177]-[0179]). The combination does not suggest pressing the material like the specifics exemplified by Fujikawa.  In the combination, the composite material is what remains at the end of paragraph [0145] of Stoylarov and this material, as is, is ready to be subsequently melted and used in a 3D printing process.
At the end of paragraph [0145] in the teachings of Stoylarov, Stoylarov suggests a composite material that includes the same claimed and disclosed materials, in the same claimed amounts, and that was produced by the same claimed and disclosed method. As such, one of ordinary skilled in the art has enough to reasonably conclude, when compared to Applicant’s Examples 1-3 and Table 1, for example, that we would have the same claimed physical properties (e.g. porosity; the composite material has a porosity in the range of 5% to 30%).
Furthermore, the porosities (for example in Table 5 of Fujikawa, Example 1 has a porosity of 5.38 and Example 9 has a porosity of 7.48 under 6 MPa (pressing)) that are achieved by pressing the compositions of Fujikawa would meet the required porosity required in the combination without pressing at all (which is what have in the combination – no pressing at all at the end of removing the solvent).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742